ORFINGER, M., Senior Judge.
Appellant appeals from his conviction on the charge of possession of a firearm by a convicted felon. Only one point on appeal has merit. He preserved for appeal and is correct in his contention that eighteen additional sentence points should not have been assessed for possession of the firearm, since he was not convicted of an additional separate crime which itself did not necessarily involve possession of a firearm as a separate legal element thereof. White v. State, 714 So.2d 440, 23 Fla. L. Weekly S311 (Fla.1998).
Convictions affirmed. Sentence reversed and remanded for resentencing.
W. SHARP and THOMPSON, JJ., concur.